     Case 2:15-cv-01572-APG-DJA Document 121 Filed 12/04/19 Page 1 of 2


 1    CLARK HILL PLLC
      PAOLA M. ARMENI
 2    Nevada Bar No. 8357
      Email: parmeni@clarkhill.com
 3    3800 Howard Hughes Pkwy., #500
      Las Vegas, Nevada 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Attorneys for Plaintiffs, Perez Family

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8    VICTOR PEREZ, as Special Administrator of     CASE NO.: 2:15-cv-01572-APG-DJA
      the Estate of CARLOS PEREZ, deceased;
 9    VICTOR PEREZ, as the Guardia Ad Litem for
      S.E.P., a minor; VICTOR PEREZ, as the Guardia
10    Ad Litem for A.I.P., a minor,
                                                         STIPULATION AND ORDER
11                              Plaintiffs,                     TO LIFT STAY
      vs.
12
      STATE OF NEVADA, ex.rel. NEVADA
13    DEPARTMENT OF CORRECTIONS;
      DIRECTOR GREG COX, individually;
14    WARDEN DWIGHT NEVEN, individually;
      ASSISTANT WARDEN TIMOTHY FILSON,
15    individually; COT. RAMOS, individually;
      LIEUTENANT OLIVER, individually;
16    CORRECTIONS OFFICER CASTRO,
      individually; CORRECTIONS OFFICER
17    SMITH, individually; and DOES I-X, inclusive;
      and ROES I-X, inclusive,
18
                                 Defendants.
19
             The parties in the above-referenced matter, by and through their attorneys, hereby jointly
20
      move the Court for an Order lifting the stay in this matter.
21
             A Motion to Stay was filed by Defendant Ramos on April 25, 2016. [ECF 59]. On May 9,
22
      2016, Defendants James Greg Cox, Timothy Filson, Dwight W. Neven, and Ronald Oliver filed
23
      a Joinder to Defendant Ramos’ Motion to Stay. [ECF 62]. On June 17, 2016, the Court granted
24
      Defendant Ramos’ Motion to Stay in that discovery was stayed in its entirety as to Defendant
25
      Ramos pending the resolution of his criminal case. As to the other parties, the Court granted the
26
      motion to stay and discovery was stayed with the exception that the depositions of percipient
27
      inmate witnesses shall be scheduled. The criminal matter has been resolved, thus there is no need
28
                                                     1 of 2
     Case 2:15-cv-01572-APG-DJA Document 121 Filed 12/04/19 Page 2 of 2


 1    to stay the action before this Court.

 2           The circumstances that prompted this Court to stay this action on June 17, 2016, have

 3    since resolved. Thus, the stay is no longer necessary or appropriate. Accordingly, the parties

 4    respectfully request an order from the Court lifting the stay.

 5    DATED this 4th day of December, 2019.             DATED this 4th day of December, 2019.

 6    CLARK HILL, PLLC                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
       /s/ Paola A. Armeni _______                      ____/s/ Robert w. Freeman, Jr.____
 7    PAOLA M. ARMENI                                   ROBERT W. FREEMAN, JR.
      Nevada Bar No. 8357                               Nevada Bar No. 3062
 8    3800 Howard Hughes Pkwy., #500                    6385 s. Rainbow Blvd., Ste. 600
      Las Vegas, Nevada 89169                           Las Vegas, Nevada 89118
 9    Tel: (702) 862-8300                               Tel: (702) 893-3383
      Attorney for Plaintiffs                           Attorneys for Defendant Ramos
10
      DATED this 4th day of December, 2019.             DATED this 4th day of December, 2019.
11
      AARON FORD, Attorney General                      ASHCRAFT & BARR, LLP
12     /s / Steve Shevorski__________                   __/s/ Jeffrey F.Barr______________
      STEVE SHEVORSKI                                   JEFFREY F. BARR
13    Nevada Bar No. 8256                               Nevada Bar No. 7269
      THERESA M. HAAR                                   2300 West Sahara, Suite 900
14    Nevada Bar No 12158                               Las Vegas, Nevada 89102
      555 East Washington Ave. Ste. 3900                Tel: (702) 631-7555
15    Las Vegas, Nevada 89101
      Tel: (702) 486-3792                               LEE I. IGLODY
16    Attorneys for Defendants James Greg               Nevada Bar No. 7757
17    Cox, Timothy Filson, Dwight W. Neven              7450 Arroyo Crossing Pkwy, Suite 270
      and Ronald Oliver                                 Las Vegas, Nevada 89113
18                                                      Tel: (702) 425-5366
      DATED this 4th day of December, 2019.             Attorneys for Isaiah Smith
19
      MARQUIS & AURBACH
20    _/s/ Craig R. Anderson___________
      CRAIG R. ANDERSON
21    Nevada Bar No. 6882
      10001 Park Run Drive
22    Las Vegas, Nevada 89145
      Tel: (702) 382-0711
23    Attorney for Castro
                                     IT IS SO ORDERED
24
                                                6th day of December, 2019.
                                     Dated this ____
25

26
                                                    _____________________________________
27                                                  DANIEL J. ALBREGTS
                                                    UNITED STATES MAGISTRATE JUDGE
28
                                                     2 of 2
